
	

113 S1495 IS: Saracini Aviation Safety Act of 2013
U.S. Senate
2013-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1495
		IN THE SENATE OF THE UNITED STATES
		
			September 11, 2013
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To direct the Administrator of the Federal Aviation
		  Administration to issue an order with respect to secondary cockpit barriers,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Saracini Aviation Safety Act of
			 2013.
		2.Secondary cockpit
			 barriersNot later than 180
			 days after the date of the enactment of this Act, the Administrator of the
			 Federal Aviation Administration shall issue an order that—
			(1)requires, on each commercial aircraft
			 operating under part 121 of title 14, Code of Federal Regulations, the
			 installation of a barrier, other than the cockpit door, that prevents access to
			 the flight deck of an aircraft; and
			(2)requires, for an aircraft—
				(A)that is equipped
			 with a cockpit door, that the barrier required under paragraph (1) remain
			 locked while—
					(i)the
			 aircraft is in flight; and
					(ii)the
			 cockpit door separating the flight deck and the passenger area is open;
			 and
					(B)that is not equipped with a cockpit door,
			 that the barrier required under paragraph (1) remain locked as determined
			 appropriate by the pilot in command.
				
